DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending where claims 1 and 20 have been amended.  Claims 15-19 are withdrawn from consideration and claims 1-14 and 20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0016641 A1 to DeLuca et al in view of “Effect of Heat Treatments After HIP Process on Microstructure Refurbishment in Cast Nickel-Based Superalloy, IN-738” by Panyawat et al.
Regarding claim 1, DeLuca discloses a treatment process comprising: heat-treating an article comprising a superalloy, the heat-treatment comprising: subjecting the article to a first heat-treatment comprising successively heating and cooling the article from room temperature to a temperature from 2075 °F to 2625 °F (overlapping the instantly claimed range of 1900 degrees Fahrenheit to about 2250 degrees Fahrenheit) and back to room temperature (which would necessarily entail heating and cooling through the instantly claimed composition range of from about 1000 degrees Fahrenheit to about 1800 degrees Fahrenheit); and subjecting the article to a second heat-treatment at a solution annealing temperature in a range of 1625 °F to 2675 °F (overlapping the instantly claimed range from about 80 degrees Fahrenheit below a gamma-prime solvus temperature of the superalloy to about 80 degrees Fahrenheit above the gamma-prime solvus temperature of the superalloy) after performing the first heat-treatment. 
(DeLuca, abstract, para [0019-0020]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of DeLuca including the instantly claimed because DeLuca discloses the same utility throughout the disclosed ranges.
DeLuca does not disclose that the heat treatment is part of a refurbishing treatment process for treating an article comprising a superalloy.
Panyawat discloses that damaged cast nickel-based superalloys may be refurbished by a process that includes HIP followed by a series of various heat treatment conditions involving either precipitation aging or solutioning and precipitation aging for economic reasons (Panyawat, abstract, page 70, “Introduction”).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the process of DeLuca that includes HIP followed by a series of various heat treatment conditions involving either precipitation aging or solutioning and precipitation aging to a damaged superalloy turbine blade casting instead of a brand new casting as suggested by Panyawat.  The motivation for doing so would be for economic reasons (Panyawat, page 70, “Introduction”).
Regarding claim 2, the article of DeLuca comprises the superalloy in a single crystal form (DeLuca, abstract).
Regarding claim 3, the temperature ranges of DeLuca overlaps the instantly claimed ranges (DeLuca, para [0019-0020]).
Regarding claim 4, the first heat-treatment of DeLuca comprises successively heating and cooling the article less than 50 times. 
Regarding claim 5, the first heat treatment of DeLuca comprises heat treating from room temperature to a first temperature in the range of from 2075 °F to 2550 °F then to a second temperature in the range of from 2125 °F to 2595 °F then to a final temperature of 2145 °F to 2625 °F before cooling to room temperature (DeLuca, para [0019]).  Since the second temperature may be less than the first temperature and the final temperature may be greater than the second temperature, the heat treatment of DeLuca encompasses embodiments wherein the superalloy is heated to the first temperature, cooled to the second temperature, heated to the final temperature, and then cooled to room temperature, i.e. successively heating and cooling the article two times.
Regarding claim 6, the successive heating and cooling is carried out with a corresponding heating rate or cooling rate in a range of 5.4 to 6.6 °F/min (DeLuca, para [0019]) within the instantly claimed range of from about 5 degrees Fahrenheit/minute to about 80 degrees Fahrenheit/minute. 
Regarding claim 7, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of heating and cooling rate in order to achieve an effective heat treatment of the superalloy of DeLuca. 
Regarding claims 8 and 9, the second heat-treatment of DeLucais carried out for 5 to 6.5 hours (DeLuca, para [0020]), lying within the instantly claimed ranges of up to 20 hours and from about 5 minutes to about 5 hours. 
Regarding claim 10, the temperature ranges of DeLuca overlaps the instantly claimed ranges (DeLuca, para [0019-0020]). 
Regarding claims 11-14, DeLuca discloses cooling from the solution annealing temperature at a rate of 100 °F/min to 125 °F/min (DeLuca, para [0020]), lying within the instantly claimed cooling ranges. 
 Regarding claim 20, DeLuca discloses a treatment process comprising: heat-treating an article comprising a superalloy, the heat-treatment comprising: subjecting the article to a first heat-treatment comprising successively heating and cooling the article from room temperature to a temperature from 2075 °F to 2625 °F (overlapping the instantly claimed range of 1900 degrees Fahrenheit to about 2100 degrees Fahrenheit) and back to room temperature (which would necessarily entail heating and cooling through the instantly claimed composition range of from about 1000 degrees Fahrenheit to about 1800 degrees Fahrenheit); subjecting the article to a second heat-treatment at a solution annealing temperature in a range of 1625 °F to 2675 °F (overlapping the instantly claimed range from about 80 degrees Fahrenheit below a gamma-prime solvus temperature of the superalloy to about 80 degrees Fahrenheit above the gamma-prime solvus temperature of the superalloy) after performing the first heat-treatment; and cooling from the solution annealing temperature at a rate of 100 °F/min to 125 °F/min (DeLuca, para [0020]), lying within the instantly claimed range of higher than 50 degrees Fahrenheit/minute.
(DeLuca, abstract, para [0019-0020]).
DeLuca does not disclose that the heat treatment is part of a refurbishing treatment process for treating an article comprising a superalloy.
Panyawat discloses that damaged cast nickel-based superalloys may be refurbished by a process that includes HIP followed by a series of various heat treatment conditions involving either precipitation aging or solutioning and precipitation aging for economic reasons (Panyawat, abstract, page 70, “Introduction”).
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the process of DeLuca that includes HIP followed by a series of various heat treatment conditions involving either precipitation aging or solutioning and precipitation aging to a damaged superalloy turbine blade casting instead of a brand new casting as suggested by Panyawat.  The motivation for doing so would be for economic reasons (Panyawat, page 70, “Introduction”).

Regarding the limitation successively heating and cooling the article at least 2 times between a low-end temperature and a high-end temperature, it would have been obvious to one of ordinary skill in the art at the time the invention was made to repeat the first heat treatment of DeLuca, the motivation for doing so would be to ensure that the superalloy has no microporosity (DeLuca, para [0019]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of DeLuca including the instantly claimed because DeLuca discloses the same utility throughout the disclosed ranges.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the first heat treatment of DeLuca is at 2075 °F to 2550 °F which is outside the instantly claimed range of 1000 °F to 1800 °F, and that DeLuca cools to room temperature while the instant claims recite cooling to 1000 °F to 1800 °F.  This is not found persuasive because DeLuca discloses a treatment process comprising: heat-treating an article comprising a superalloy, the heat-treatment comprising: subjecting the article to a first heat-treatment comprising successively heating and cooling the article from room temperature to a temperature from 2075 °F to 2625 °F (overlapping the instantly claimed range of 1900 degrees Fahrenheit to about 2250 degrees Fahrenheit) and back to room temperature.  This heat treatment process would necessarily entail heating and cooling through the instantly claimed composition range of from about 1000 degrees Fahrenheit to about 1800 degrees Fahrenheit.  Since the instant claims do not require that the article be held at the instantly claimed range of 1000 °F to 1800 °F for any claimed length of time, the process of heating to 2075 °F to 2625 °F from room temperature would necessarily entail heating through the temperature range of 1000 to 1800 °F, and thus would meet the limitations of the claims.  Likewise, since the instant claims do not exclude additional cooling to below 1000 to 1800 °F and do not require holding the article in the temperature range of 1000 to 1800 °F for any defined length of time, the process of cooling from 2075 °F to 2625 °F to room temperature would necessarily entail cooling to a temperature range of 1000 to 1800 °F, and thus would meet the limitations of the claims.
Applicant argues that during the second heat treatment, the superalloy is only treated at a solution annealing temperature in a range of from about 80 degrees Fahrenheit below a gamma-prime solvus temperature of the superalloy to about 80 degrees Fahrenheit above the gamma-prime solvus temperature of the superalloy whereas DeLuca goes through 8 stages of heating.  This is not found persuasive because the instant claims recite the transitional phrase “comprising.” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03 [R-9].  As such, the additional method steps of DeLuca are not excluded by the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2003/0116242 A1 to Harrison discloses heating a superalloy to 1000 °F, then heating to a temperature between 1950 °F to 2000 °F then cooling to 1000 °F.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738